On information filed in the county court of Garfield county, charging that the plaintiff in error, Walt Cook, did on or about the 23d day of March, A.D. 1915, have in his possession intoxicating liquor, to wit, 12 quarts of beer, at his place of business on South Grand avenue, in a building known as the Grand Avenue Hotel Building, in the city of Enid, with the intent then and there to sell the same, he was tried and convicted, and was by said court sentenced to serve a term of four months in the county jail and to pay a fine of $500 and costs.
To reverse the judgment an appeal was taken by filing in this court on July 31, 1916, a petition in error with case-made. No briefs have been filed. When the case was called for final submission, the Assistant Attorney General moved to affirm the case for failure to prosecute the appeal. *Page 120 
It appearing that the appeal has been abandoned, the judgment of the lower court is affirmed. Mandate forthwith.